Citation Nr: 1423272	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-40 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of pneumonia and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for intervertebral disc syndrome (IVDS). 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral leg condition.

4.  Entitlement to service connection for bilateral feet problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in March 2012.  

The issues of entitlement to service connection for residuals of pneumonia and bilateral feet problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

1.  By a decision entered in November 2006, the RO denied the Veteran's claims for service connection for residuals of pneumonia, IVDS, and a bilateral leg condition.  He filed a timely notice of disagreement (NOD) regarding the denial and a statement of the case (SOC) was issued in May 2008; he did not file a timely substantive appeal to perfect his appeal to the Board.

2.  Some of the evidence associated with the claims file since the prior final denial relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of pneumonia.

3.  Additional evidence associated with the claims file since the prior final denial 
is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for IVDS and a bilateral leg condition.


CONCLUSIONS OF LAW

1. The November 2006 rating decision denying for service connection for the residuals of pneumonia, IVDS, and a bilateral leg condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for residuals of pneumonia has been presented.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence sufficient to reopen the Veteran's claim for service connection for IVDS has not been presented.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a bilateral leg condition has not been presented.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

Given the Board's favorable disposition to reopen the claim for service connection for the residuals of pneumonia, and the need to remand for consideration of the claim on the merits, the Board finds that no discussion of VCAA compliance is necessary at this time with respect to that issue.

Regarding the petitions to reopen the IVDS and bilateral leg condition claims, pre-adjudication VCAA notice was provided in an October 2008 letter, which advised the Veteran of the need to submit new and material evidence to reopen the previously denied claims for service connection for IVDS and a bilateral leg condition.  The letter advised the Veteran of the basis of the prior denials and how to establish service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The letter also advised the Veteran of the distribution of duties in obtaining such evidence.  Finally, the letter advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.


The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA treatment records and VA examination reports.  In November 2006, the Veteran requested that the RO conduct an additional search of US Army Office of the Surgeon General (SGO) records, sick call records, and/or morning reports to obtain treatment records regarding his fall from a rope in 1962.  However, the Veteran was provided a letter in October 2007 requesting more specific information to conduct an additional search of STRs.  The Veteran never provided more specific information to conduct an additional search.  The duty to assist him with his claim is not a "one-way street" as he, too, bears responsibility in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

The Board notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail below, the Board finds that new and material evidence had not been received to reopen the claims of entitlement to service connection for IVDS and a bilateral leg condition.  Therefore, medical opinions on these issues are not necessary. 

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not show to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In January 2006, the Veteran requested service connection for a back condition, bilateral leg condition, and residuals of pneumonia.  A November 2006 rating decision denied service connection for residuals of pneumonia because, although the Veteran's STRs showed a diagnosis of pneumonia in March 1963, no permanent residuals or chronic disability existed.  A November 2006 VA examination report diagnosed mild chronic obstructive pulmonary disease (COPD).  The examiner stated it was less likely as not that the Veteran had any residuals from the in-service pneumonia which would account for his current diagnosis of bronchial spasm.  In December 2006, the Veteran submitted a letter dated in January 2001 indicating that an August 2000 chest X-ray revealed parenchymal abnormalities consistent with pneumoconiosis.  "Pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).

That rating decision also denied service connection for an intervertebral disc syndrome (IVDS) (claimed as a back condition) and a bilateral leg condition because the Veteran's STRs showed no complaints, treatment or diagnosis of these conditions.  The Veteran stated that these conditions were caused by a fall from a rope in service in 1962.  The Veteran submitted a letter from A. P., M.D., to the Social Security Administration (SSA) disability office, dated in March 1998.  The private physician stated that he had been treating the Veteran for the past five years due to his chronic back pain.  It was noted that the Veteran sustained two industrial accidents that required surgeries to his cervical and lumbar spine.    

The Veteran filed a timely NOD regarding the denial of his claims and he was provided an SOC in May 2008.  However, he did not file a timely substantive appeal to perfect his appeal to the Board, and no additional evidence pertinent to the issue was associated with the claims folder within the 60 day period following that SOC.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the November 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2013). 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The next correspondence addressing these claims was received by VA in August 2008.  

Regarding the pneumonia claim, the record contains lung diagnoses relating 
to the inhalation of particulate materials, such as asbestosis, silicosis, and pneumoconiosis.  However, at his hearing, the Veteran testified that he is not claiming that he was exposed to asbestos in service.  He did testify that he has suffered from numerous bouts of pneumonia which he believes are related to his in-service bout of pneumonia.  The November 2006 rating decision, in part, denied the claim because the in-service bout of pneumonia did not result in residual chronic disability.  A March 2010 treatment note from R.M.C.W., M.D. was received which diagnosed bronchial asthma and dyspnea.  The Veteran also submitted a report from D.B., M.D., dated in March 2003, in which the physician stated that the Veteran was treated for pneumonia as an outpatient in 1998.  This evidence is new since it was not of record in the November 2006 rating decision.  This evidence is also material as it raises a question as to whether the Veteran has a current residual of his in-service pneumonia.  See Shade, supra.  Accordingly, as the Board finds that new and material evidence has been presented concerning the claim for service connection for pneumonia, that claim is reopened.  

Regarding the IVDS and bilateral leg condition claims, the evidence submitted since the November 2006 decision and May 2008 statement of the case includes private medical records, VA treatment records, and statements from the Veteran.  The record contains numerous medical records attributing the Veteran's bilateral leg pain and numbness to the IVDS.   However, of the records which discuss the Veteran's past medical history, all of these records attribute the Veteran's IVDS 
and resulting radiculopathy in the lower extremities to post-service work-related injuries.  None of these records note that the Veteran mentioned a back or lower extremity injury in service, including a fall from a rope; nor do any of the records suggest his current disabilities are related to military service.  The earliest complaint of low back problems and lower extremity radiculopathy was after a 1975 work-related injury.  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for IVDS and a bilateral leg condition.  In this regard, there has been no medical evidence submitted since the prior denial establishing that the Veteran's IVDS or lower extremity condition is related to service.  The private and VA medical records submitted show complaints of pain and treatment for the low back and lower extremities.  While such evidence was not previously of record, the medical evidence merely demonstrates the existence of a current disability - a fact that was established in the medical evidence considered in the prior denials of the claim.  As the newly submitted medical evidence does not offer a nexus between the Veteran's IVDS and his military service, it is not material to the claim. 

Statements submitted by the Veteran, likewise reiterate the contentions he made prior to the November 2006 rating decision that he incurred a severe fall from a rope in service and has suffered from back and lower extremity pain and other symptoms ever since.  He has also submitted the statement of a fellow serviceman who indicated that the Veteran informed him that he fell down a rope in basic training and sustained low back and leg problems due to the fall.  The Veteran also submitted a statement from the wife of a friend, who stated that her husband told her that the Veteran fell from the top of a rope and hurt his back.  Neither person indicated that they witnessed the fall only that they heard about it.  As such, the Board finds the lay statements merely reiterate the Veteran's prior contention of falling from a rope and injuring his back and legs that was considered at the time of the prior denial.  Accordingly, the lay statements are cumulative and redundant, and do not constitute new and material evidence sufficient to reopen the claim.

As there continues to be no evidence showing that the Veteran's IVDS or bilateral leg condition is related to his military service, the Board concludes that new and material evidence has not been received to reopen these claims.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for the residuals of pneumonia is reopened, and to this extent only, the appeal is granted.

New and material evidence not having been received, the claim of entitlement to service connection for IVDS is not reopened, and the appeal is denied.

New and material evidence not having been received, the claim of entitlement to service connection for a bilateral leg condition is not reopened, and the appeal is denied.


REMAND

Reopening the pneumonia claim does not end the inquiry; rather, consideration of the claims on the merits is required.  The record now contains numerous treatment records noting that the Veteran has suffered from multiple lung conditions since the November 2006 VA examination, which found that the Veteran did not have any residuals of his in-service pneumonia but did find mild COPD.  Therefore, another examination with nexus opinion is needed.  In addition, the Veteran should be provided another opportunity to submit the treatment records pertaining to his claimed numerous bouts of pneumonia.  

To date, no VA medical examination has been conducted in conjunction with the Veteran's service connection claim for bilateral feet problems.  On his separation examination in January 1964 he checked "yes" to the question regarding whether he ever had or currently had foot trouble.  The January 1964 separation examination revealed no foot abnormalities.  VA outpatient treatment records dated in 2007 and 2008 (contained in the Veteran's electronic Virtual VA folder) diagnosed severe 
pes planus with hallux abductovalgus on the left foot.  In light of the in-service complaint of feet problems and the current diagnosis of a bilateral foot condition, currently on file, a VA examination is warranted.  Therefore, on remand, the Veteran should be afforded a VA examination to address his claim for service connection for a bilateral foot condition. 

In addition, VA treatment records dating up to April 2011 are contained in the Veteran's electronic Virtual VA folder.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide the names and addresses of any medical care providers who have recently treated him for a lung condition, especially pneumonia, and any foot condition.  After securing any necessary release, the AOJ should request any relevant records identified which are not duplicates of those contained in the record. If requested records are not available, the Veteran should be notified of such. 

2.  Obtain relevant VA treatment records dating since April 2011.

3.  Schedule the Veteran for a VA pulmonary examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Please provide a diagnosis for any pulmonary conditions found. 

(b) For any diagnosed pulmonary disability, please render an opinion whether any diagnosed pulmonary disability is at least as likely as not (50 percent possibility or greater) arose in service or is otherwise related to service, to include the 1963 bout of pneumonia.  The examiner should provide the reasoning for the conclusion reached.

4.  Schedule the Veteran for a VA feet examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any current foot disability identified arose in service or is otherwise related to service, to include the Veteran's report of feet trouble on his separation examination in January 1964.  The examiner should provide the reasoning for the conclusion reached.

5.  After the above has been completed to the extent possible and any additional development deemed necessary has been accomplished, readjudicate the claims.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


